 Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10431 Page 1 of 109



1 THE WESTON FIRM
  GREGORY S. WESTON (239944)
2
  greg@westonfirm.com
3 1405 Morena Blvd., Suite 201
  San Diego, CA 92110
4
  Telephone: (619) 798-2006
5 Facsimile: (619) 343-2789
6
     Counsel for Plaintiff
7
8
                                    UNITED STATES DISTRICT COURT
9
                                   SOUTHERN DISTRICT OF CALIFORNIA
10
11
12 SHAVONDA HAWKINS, on behalf of Case No: 3:15-cv-02320-JM-AHG
     herself and all others similarly situated,
13                                                DECLARATION OF GREGORY S. WESTON IN
                      Plaintiff,
14                                                SUPPORT OF PLAINTIFF’S OPPOSITION TO
          v.                                      MOTION TO EXCLUDE EXPERT TESTIMONY
15                                                OF DR. NATHAN WONG
16 THE KROGER COMPANY,
                                                  Judge: The Honorable Jeffrey T. Miller
17                    Defendant.

18
19
20
21
22
23
24
25
26
27
28
                  Hawkins v. The Kroger Company, Case No. 3:15-cv-02320-JM-AHG
                                DECLARATION OF GREGORY S. WESTON
 Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10432 Page 2 of 109



 1 I, Gregory S. Weston, declare:
 2        1.    I am a member in good standing of the California Bar and of this Court. I
 3 make this Declaration in support of Plaintiff’s Opposition to Kroger’s Motion to Exclude
 4 the Expert Testimony of Dr. Nathan Wong
 5        2.    Attached hereto as Exhibit 1 is a true and correct copy of the Expert Report
 6 of Dr. Nathan Wong, including Dr. Wong’s C.V.
 7        3.    Attached hereto as Exhibit 2 is a true and correct copy of Sean W. P. Koppe
 8 et al., Trans fat feeding results in higher serum alanine aminotransferase and increased
 9 insulin resistance compared with a standard murine high-fat diet, 297 AM. J. PHYSIOL.
10 GASTROINTEST LIVER PHYSIOL. 378 (2009).
11        4.    Attached hereto as Exhibit 3 is a true and correct copy of Alberto Ascherio et
12 al., Trans Fatty Acids and Coronary Heart Disease (November 15, 1999), Plaintiff
13 produced this document on August 8, 2019 bearing Bates numbers HAWKINS966-82.
14        5.    Attached hereto as Exhibit 4 is a true and correct copy of Patrice A. Harris,
15 AMA: Trans Fat Ban Would Save Lives, AMERICAN MEDICAL ASSOCIATION (Nov. 7,
16 2013).
17        6.    Attached hereto as Exhibit 5 is a true and correct copy of Jane E. Brody, The
18 Worst Fat in the Food Supply, NEW YORK TIMES (May 22, 2017).
19        I declare under penalty of perjury that the foregoing is true and correct.
20        Executed on September 21, 2020 in San Diego, California.
21                                                s/ Gregory S. Weston
                                                  Gregory S. Weston
22
23
24
25
26
27
28                                                1
               Hawkins v. The Kroger Company, Case No. 3:15-cv-02320-JM-AHG
                             DECLARATION OF GREGORY S. WESTON
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10433 Page 3 of 109




                     EXHIBIT 1
                                     (Part 1)
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10434 Page 4 of 109




 Expert Report of Dr. Nathan Wong




Prepared for:

The Weston Firm
1405 Morena Blvd., Suite 201
San Diego, CA 92110



Prepared by:

Dr. Nathan Wong
23 Ville Franche
Dana Point, CA 92629



January 10, 2020




                                                         1
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10435 Page 5 of 109


        1.      I have been retained by the plaintiff in the case Hawkins v. Kroger Company,

 Case No. 3:15-cv-2320-JM-AHG. I have been asked to offer an opinion on Kroger Bread

 Crumbs during the period they contained trans fat.



Qualifications and Background

         2.     I am a Professor of Medicine and Epidemiology at the University of California,

Irvine School of Medicine. I am also Director of UCI’s Heart Disease Prevention Program.

 From 2010 to 2012, I served as president of the American Society for Preventive Cardiology. I

am also a fellow of the American College of Cardiology, a fellow of the American Heart

Association Council on Epidemiology and Prevention, and an honorary member of the

Academy of Nutrition and Dietetics.

         3.     I regularly publish articles about epidemiology and the prevention of heart

disease and diabetes in peer-reviewed medical journals, and have published over 250 such

articles, as author or co-author, to date.

         4.     I served as editor-in-chief of the textbook Preventive Cardiology: A Practical

Approach, as well co-editor of Preventive Cardiology: A Companion to Braunwald’s Heart
Disease.

         5.     I am active in, and familiar with, research on the epidemiology and prevention of

both cardiovascular disease and type-2 diabetes.

         6.     Through the UCI Heart Disease Prevention Program, I direct research and

community education efforts to prevent heart disease and reduce associated risks.

         7.     Attached hereto as Exhibit A is a copy of my curriculum vitae, which details,

among other things, my qualifications and the publications I have authored.

 The Dangers of Artificial Trans-Fat are Well-Established

        8.      Heart disease is the leading cause of death in the United States, accounting for




                                                                                                2
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10436 Page 6 of 109


23% of American deaths in 2017.1 The fifth leading cause of death is stroke, another important
component of cardiovascular disease, accounting for 5.2% of deaths. The seventh leading cause

of death is diabetes, causing 3% of all deaths.
        9.      It is well-established that artificial trans fat consumption is strongly linked to the

risk of many chronic diseases, and heart disease in particular, as well as stroke and diabetes.

        10.     The danger of consuming trans fat is direct, linear, and progressive with

 increased consumption. This means that each additional gram of trans fat consumption further

damages the body and increases risk of disease.

        11.     The dangers of trans fat consumption have been the subject of more than one

hundred scholarly studies over more than three decades. These studies have been collected into

meta-analyses by both academic researchers and by the United States government, who have

quantified the harm.

        12.     As early as 1994, researchers at the Harvard School of Public Health considered

 the evidence that artificial trans fat causes a grave and unusually large harm to health to be very

strong, with “the threshold of evidence for harm . . . far surpassed” and wrote:

        [I]t should be the responsibility of those who manufacture and sell an artificial
        food to show that the product is safe. We believe that the threshold of evidence
        for harm has been far surpassed in this case; the metabolic data alone should be a
        sufficient basis for limiting human intake of partially hydrogenated vegetable fat,
        and the epidemiological data provide further weight. A comparison with the
        regulation of potential carcinogens in the food supply indicates a gaping double
        standard.2
        13.     By 1999, as the body of research into the danger of trans fat grew, several of the

same researchers concluded:

        [T]wo independent methods of estimation indicate that the adverse effect of trans
        fat is stronger than that of saturated fat. By our most conservative estimate,

1
  Available at https://www.cdc.gov/nchs/data/nvsr/nvsr68/nvsr68_09-508.pdf (last accessed
January 3, 2020) and attached hereto as Exhibit B.
2
  W.C. Willett et al., Trans Fatty Acids: Are the Effects only Marginal?, Am. J. Pub. Health
84:722, 723 (1994). (Exhibit C.)


                                                                                                     3
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10437 Page 7 of 109


        replacement of partially hydrogenated fat in the U.S. diet with natural
        unhydrogenated vegetable oils would prevent approximately 30,000 premature
        coronary deaths per year, and epidemiologic evidence suggests this number is
        closer to 100,000 premature deaths annually.3
        14.     Dr. Julie Louise Gerberding, long-time head of the United States Centers for

Disease Control and Prevention summarized the toxicity of artificial trans fat, finding in a 2009

article that the case against trans fat use is “rock solid”:

        The scientific rationale for eliminating exposure to artificial trans fatty acids in
        foods is rock solid. There is no evidence that they provide any health benefit, and
        they are certainly harmful. These compounds adversely affect both low- and high-
        density lipoprotein cholesterol levels and increase the risk for coronary heart
        disease, even at relatively low levels of dietary intake. Gram for gram, trans fats
        are far more potent than saturated fats in increasing the risk for heart disease,
        perhaps because they also have proinflammatory properties and other adverse
        effects on vascular endothelium.4
        15.     Dr. Dariush Mozaffarian—long time professor at Harvard School of Public

Health and now dean and professor of cardiology at the Friedman School of Nutrition Science

and Policy at Tufts—also supports the elimination of trans fat consumption. In a New England

Journal of Medicine article from 2006 he concluded:

        food manufacturers should choose to use alternative fats in food production and
        preparation. These steps should help reduce the consumption of trans fatty acids,
        possibly resulting in substantial health benefits such as averting thousands of
        CHD events each year in the United States.5
        16.     Another noted trans fat researcher, Fred Kummerow of the University of Illinois,

concluded:

        Partially hydrogenated fats change plasma lipid levels in negative ways. They
        calcify cells and cause inflammation of the arteries, which are known risk factors
3
 Alberto Ascherio et al., Trans Fatty Acids & Coronary Heart Disease, New Eng. J. Med.
340:94-8 (1999). (Exhibit D)
4
 Julie Louise Gerberding, Safer Fats for Healthier Hearts: The Case for Eliminating Dietary
Artificial Trans Fat Intake, Annals of Internal Medicine, Vol. 151 No. 2 p. 137 (2009). (Exhibit
E.)
5
  Dariush Mozaffarian et al.; Trans Fatty Acids and Cardiovascular Disease; New England
Journal of Medicine 354:1601-13 (2006). (Exhibit F.)


                                                                                                4
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10438 Page 8 of 109


        in heart disease. They are not metabolized the same way as the trans vaccenic acid
        in ruminant fat and are not harmless. Trans fats inhibit cyclooxygenase (COX-2)
        an enzyme which converts arachidonic acid to an eicosanoid that is necessary to
        prevent blood clots in the arteries and veins. A blood clot in the coronary arteries
        can result in sudden death. . . . The only course to protect the health of consumers
        is to eliminate the production of partially hydrogenated trans fats.6
        17.     Artificial trans fats, in addition to raising levels of LDL cholesterol, also

 increases levels of lipoprotein(a), commonly abbreviated lp(a), which is similar in structure to

LDL, and has similar damaging effects on the cardiovascular system.7

        18.     “[E]levated lp(a) levels associate robustly and specifically with increased

[cardiovascular disease] risk. The association is . . . without a threshold and does not depend on

high levels of LDL or non-HDL cholesterol, or on the levels or presence of other cardiovascular

risk factors.”8 In particular, Dr. Aro and his colleagues, summarizing numerous other studies,

found a significant association between lp(a) and coronary death, non-fatal myocardial

 infarction, and ischaemic stroke. They further found (although inconclusively) it linked to

hemorrhagic stroke. Id. at 2848.

        19.     Trans fat consumption is also linked to an increased risk for developing

diabetes,9 breast cancer,10 prostate cancer,11 and colon cancer.12


6
   Fred A. Kummerow, The negative effects of hydrogenated trans fat and what to do about
 them, Atherosclerosis 205:458-465 (2009). (Exhibit G.)
7
   Antti Aro et al., Stearic acid, trans fatty acids, and dairy fat: effects on serum and lipoprotein
 lipids, apolipoproteins, lipoprotein(a), and lipid transfer proteins in healthy subjects, Am. J. of
 Clinical Nutrition 65:1423, Table 6 (1997)
8
 B.G. Nordestgaard et al., Lipoprotein(a) as a cardiovascular risk factor: current status,
European Heart Journal 31, 2846 (2010)
9
  Jorge Salmeron et al., Dietary Fat Intake and Risk of Type 2 Diabetes in Women, Am. J. of
 Clin. Nutrition 73:1019, 1023 (2001) (Exhibit H).
10
  Véronique Chajès et al., Association between Serum Trans-Monounsaturated Fatty Acids and
Breast Cancer Risk in the E3N-EPIC Study, Am. J. of Epidemiology 167:1312, 1316 (2008)
(Exhibit I).
11
   Jorge Chavarro et al., A Prospective Study of Trans-Fatty Acid Levels in Blood and Risk of
Prostate Cancer, Proc. Am. Assoc. of Cancer Research 47:95, 99 (2008) (Exhibit J).


                                                                                                    5
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10439 Page 9 of 109



Kroger’s Addition of Trans Fat to Kroger Bread Crumbs Caused Increased Morbidity

and Mortality Among Its Customers

          20.    The increase in mortality and morbidity caused by consumption of trans fat is

progressive and linear with the amount of trans fat consumed.13 As the Institute of Medicine of

 the National Academies of Science notes, “any incremental increase in trans fatty acid intake

 increases” the risk of coronary heart disease.14 The FDA agrees that “[t]here is a positive linear

 trend between trans fatty acid intake and LDL cholesterol concentration, and therefore there is a

positive relationship between trans fatty acid intake and the risk of” coronary heart disease.15

And the U.S. Department of Health and Human Services and the U.S. Department of

Agriculture recognize that “[t]he relationship between trans fatty acid intake and LDL

cholesterol is direct and progressive, increasing the risk of cardiovascular disease.”16

          21.    Similarly with prostate cancer, there is “a statistically significant positive linear

association (p-trend = 0.01)” between consumption of trans fat and this debilitating and often

deadly disease.17

          22.    I reviewed the information contained in the product labels of Kroger

12
   Lisa C. Vinikoor, et al. Consumption of Trans-Fatty Acid and Its Association with Colorectal
Adenomas, American Journal of Epidemiology 168:289 (2008) (Exhibit K).
13
  Alberto Ascherio et al., Trans Fatty Acids & Coronary Heart Disease, New Eng. J. Med.
340:94 (1999) (Exhibit D); D. Mozaffarian and R. Clarke; Quantitative effects on
cardiovascular risk factors and coronary heart disease risk of replacing partially hydrogenated
vegetable oils with other fats and oils; European J. of Clin. Nutrition S22, S22–S33 (2009)
(Exhibit L).
14
   Panel on Macronutrients, Institute of Medicine, Letter report on dietary reference intakes for
energy, carbohydrate, fiber, fat, fatty acids, cholesterol, protein and amino acids (2002)
(Exhibit M) (emphasis added).
15
     75 Fed. Reg. at 76542.
16
   Dep’t of Health & Human Serv. & U.S. Dep’t of Agric., 2005 Dietary Guidelines Advisory
Committee           Report,         Section        10     (2005)       (available        at
http://health.gov/dietaryguidelines/dga2005/report/HTML/D10_Conclusions.htm) (last visited
January 7, 2020).
17
     Chavarro, supra, at 99 (Exhibit J).


                                                                                                     6
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10440 Page 10 of
                                     109

Breadcrumbs, which are attached hereto as Exhibit N. I am able to use this information, together

with sales information, to estimate the harm of consuming Kroger Bread Crumbs (“the

Product”).

       23.     According to these labels, on average, Kroger Bread Crumbs contain 1.5 grams

of total fat per serving, and the only significant (more than 2%) source of fat listed in the

ingredients in partially hydrogenated vegetable oil, which is typically 25-40% trans fat by

weight. This provides a range of trans fat per serving of .375 and .6 grams. Because amounts in

the range of .5 and .6 grams would be rounded on the label to .5, I assume the range in the

Product was between .375 and .49 grams per serving. As each container contains 15 servings,

this means each container contained between 5.625 and 7.35 grams of trans fat.

       24.     According to Kroger’s Third Supplemental Response to Plaintiff’s Interrogatory

No. 1, Kroger sold 344,422 containers of Kroger Bread Crumbs in California in 2014. Each unit

contained approximately 5.625 and 7.35g of trans fat, meaning Kroger placed between

1,937,374 and 2,531,502 grams of trans fat into consumers’ diets in 2014.

       25.     As noted above, a 1999 epidemiological study published in the New England

Journal of Medicine showed that, on a national scale, trans fat consumption is responsible for
100,000 deaths per year from coronary heart disease.18 Indeed, for every 2% of energy increase

in trans fat consumption (4.4 grams of trans fat per day given a standard 2,000 calorie diet)

one’s risk of coronary heart disease increases 93%.19

       26.     The population of the United States in 1999, the year of the study, was 274

million, while the average trans fat consumption was 5.3 grams per day.20 The amount of trans

fat that caused 100,000 coronary deaths, then, was:
       (274,000,000 people) * (5.3 g / (person per day)) * (365 days) = 530,053,000,000 grams.

 Alberto Ascherio et al., Trans Fatty Acids & Coronary Heart Disease, New Eng. J. Med.
340:94 (1999) (Exhibit D).
 Frank B. Hu et al., Dietary Fat Intake and the Risk of Coronary Heart Disease in Women, New
England Journal of Medicine Vol 337 No 21 p. 1491 (1997). (Exhibit O)
 David B. Allison, Estimated intakes of trans fatty and other fatty acids in the US population, J.
Am. Diet Assoc. 99:166-74 (1999).

                                                                                                7
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10441 Page 11 of
                                     109

       Thus, in any given year, consumption of 5,300,530 grams of trans fat is responsible for
one death from coronary heart disease.

       27.     Over the eight years at issue here, Kroger’s practice of using PHO and therefore

industrial trans fat in Kroger Bread Crumbs likely caused the preventable death of 3 or 4

Californians from heart disease, and to the extent sales in other states were proportional, the

deaths of about 25-30 Americans in total.

       28.     In addition to these deaths, the use of industrial trans fat caused additional non-

fatal heart attacks and other illnesses to which trans fat contributes.

       29.     I agree with the FDA’s complete ban of artificial trans fat, and believe, as a

matter of accurate labeling, that the “0g Trans Fat” claim in large type on the front of Kroger

Bread Crumbs was misleading.

       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge.

       Executed on January 9, 2020 in Dana Point, California



                                                       ____________________

                                                       Nathan Wong




                                                                                                 8
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10442 Page 12 of
                                     109




            EXHIBIT A
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10443 Page 13 of
                                     109

 Updated 01/07/20


 NATHAN D. WONG, PhD, FACC, FAHA, FNLA, FASPC
 Professor and Director
 Heart Disease Prevention Program
 Division of Cardiology, Department of Medicine
 University of California, Irvine
 Adjunct Professor of Epidemiology, UC Irvine and UCLA
 Adjunct Professor of Radiological Sciences, UC Irvine
 Adjunct Professor of Public Health, UC Irvine




 E-mail
 Web Site


 EDUCATION:




 Fellowships / Other Training:
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10444 Page 14 of
                                     109



 ACADEMIC AND OTHER APPOINTMENTS




 HONORS / AWARDS:
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10445 Page 15 of
                                     109




 PROFESSIONAL ACTIVITY:

 Society Memberships / Committees / Positions:
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10446 Page 16 of
                                     109




 Journal and Other Editorial Boards / Reviewer:
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10447 Page 17 of
                                     109




 UNIVERSITY AND PUBLIC AND OTHER SERVICE

 Departmental Service:
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10448 Page 18 of
                                     109

 University / Medical School Service:




 Academic Teaching / Grand Rounds for University of California and Other
 Academic Institutions
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10449 Page 19 of
                                     109
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10450 Page 20 of
                                     109
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10451 Page 21 of
                                     109
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10452 Page 22 of
                                     109
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10453 Page 23 of
                                     109




 Other Teaching (Ongoing):
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10454 Page 24 of
                                     109




 Other Lectures: Community Hospitals and Other Non-Academic Institutions:
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10455 Page 25 of
                                     109
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10456 Page 26 of
                                     109
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10457 Page 27 of
                                     109
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10458 Page 28 of
                                     109
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10459 Page 29 of
                                     109
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10460 Page 30 of
                                     109

 Community and Other Service:




 Community lectures / seminars on coronary risk factors and prevention of coronary
 heart disease:
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10461 Page 31 of
                                     109




 Media Interviews:
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10462 Page 32 of
                                     109




 Professional Consultation
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10463 Page 33 of
                                     109


 RESEARCH SUPPORT
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10464 Page 34 of
                                     109
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10465 Page 35 of
                                     109
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10466 Page 36 of
                                     109
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10467 Page 37 of
                                     109


 PUBLICATIONS

 Peer-Reviewed:



                  J Appl Physiol


                                            Am Rev Resp Dis



             Am J Epidemiol




                                               Circulation


                                                               Yale J Biol Med




                                                        J School Health




                                                   . Ann Intern Med




                    Ethnicity and Disease
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10468 Page 38 of
                                     109


                                J Am Soc Echo


                                                                Pediatrics




                Circulation



               Am J Cardiol


                                        Am J Cardiac Imaging



                                    Am Heart J



                                                          J Am Geriat Soc



                                     J School Health



           Am Heart J



                                     Am J Cardiol



                Hypertension



                   Cardiology in the Elderly
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10469 Page 39 of
                                     109




                          Diabetes Care



                                               Metabolism



                                             Am Heart J




      J Am Coll Cardiol




             Am Heart J



                                            Am Heart J



                      Am J Cardiol



      Circulation




                                          Circulation
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10470 Page 40 of
                                     109

                                                                 Am J Cardiol



                                                                 J Am Soc Echo




                                      Coronary Artery Disease 1996; 7: 383-9

    35.


                                Am Heart J 1996; 132: 550-558.

    36.

                                                                                   Am J
          Cardiol 1996; 78: 1220-3.

    37.
                                                                 Antiatherosclerotic
          Agents: Investigational Drugs Research Alert 1997; 2(4): 141-8.



                                          Hypertension 1997; 29(5): 1095-1103.



                       Circulation


                                                                        Am J Med




                                                               . Circulation
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10471 Page 41 of
                                     109


                                                                                   J
      Am Coll Cardiol


                                                                               Lancet




                            Nutrition Research



                                                                 Circulation




      Circulation


                                                  Am J Cardiol



                        Prev Cardiol



                             Am J Cardiol



                                       J Am Dietetic Assoc



                                          Hypertension



                                        Hypertension
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10472 Page 42 of
                                     109



                                              Circulation




                                                                     Am J
       Cardiol



                                                                    Prev Cardio



                                                            Am Heart J



                       Diabetes, Obesity, and Metabolism



                     . Am Heart J



                                                                  J Am Coll
    Cardiol



              Diabetes Care




                        . J Am Coll Cardiol



                        Am J Cardiol
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10473 Page 43 of
                                     109




              New Engl J Med



                                                                    Am J Cardiol




                                                                              Journal of
    Clinical Hypertension



                                                  Circulation


                                             ACC Journal Review



                                           . Am J Cardiol



                                                                Circulation




                                                                                J Am
    Coll Cardiol




           Eur J Cardiovasc Prev Rehabil
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10474 Page 44 of
                                     109




                               Radiology


                                                       Preventive Cardiology




                 Circulation



    Diabetes Care



                                                                 Am J Cardiol




                                           Radiology



            Ethnicity and Disease



                                Psychosomatic Med




                                 Diabetes Care



                                                                                Arch
    Intern Med
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10475 Page 45 of
                                     109



                              Radiology 2005;


                                                               Future Cardiol




                           Am J Cardiol


                                                                                   Diab
       Res Clin Prac




                       Am J Roetonogy


                                                                       Br J Diab Vasc Dis



                                                                            Intl Behav Med




                                                                      J Nucl Med



                       Exp Rev Cardiovas Therap


                                                Ann Pharmacotherapy

 92.


       Circulation 2006; 113: 2113-9.
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10476 Page 46 of
                                     109


 93.

                                                                          Am J
       Roentgenol 2006; 186 (6 suppl 2): S407-13.


                                                                         Am J Cardiol




       Am J Cardiol


                                                                                  J
       Cardiometabolic Syndrome




                                                                    J Nucl Med



                                             Hypertension




                                                 Diabetes 2006;


                                      Metab Syndrome Relat Disord 2006; 4: 233-236.

 101.
                                                                   Metab Syndr Relat
       Disord 2006; 4: 261-9.


                                                                   Diabetes Research
       and Clinical Practice 2007; 77: 126-133
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10477 Page 47 of
                                     109




                                                                          Seminars
    in Nuclear Medicine 2007; 37: 2-16.

 104.

                                                           J Am Coll Cardiol


 105.

    J Clin Hypertens 2007; 9: 436-443.

 106.

                                                                      Diabetes Care
    2007; 30: 2951-6.

 107.


                               Acad Radiol 2007; 1043-1049.

 108.

                                 J Clin Densitometry 2007; 10: 157-164.

 109.
                 Am J Cardiovasc Drugs

 110.

                                                                          . J of
    Nuclear Cardiology 2007; 14: 669-79.

 111.


    Arch Gen Psych 2007; 64: 1153-60.

 112.
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10478 Page 48 of
                                     109


                    Hypertension 2007; 50: 854-61.

 113.


    Circulation 2007; 116(6):619-26.

 114.                                                                       .J
    Cardiometab Syndrome 2007; 2: 276-282.

 115.


                                                                                 J Am Coll
    Cardiol 2007; 50: 2305-12.

 116.
                                             Arch Pathol Lab Med 2007; 131: 1679-85.



               Arch Intern Med 2007; 167 (22): 2437-42.

 118.

                                                                       Arch Intern Med
    2007; 167 (22): 2437-42

 119.

                                                                                        N
    Engl J Med 2008; 358: 1336-45.

 120.

    Diabetes Care 2008; 31: 1405-9.




                                       Diabetes Care 2008; 31(2): 353-60.
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10479 Page 49 of
                                     109

 122.

                                                                  . Am J Epidemiol
    2008; 167: 962-9.

 123.


                                                        J Am Coll Cardiol Img 2008; 1:
    156-63.

 124.

                                                    Am Heart J 2008; 155: 765-71.

 125.

                                                                                    Am
    Heart J 2008; 156: 112-9.

 126.


    Atherosclerosis 2008;

 127.

                              Diabetes Care 2008 31: 2000-2002.

 128.

                                                                  Cardiovascular
    Ultrasound 2008; 6: 43.

 129.


                                                                  J Am Coll Cardiol
    2008; 52:1847-57 .

 130.

                                                                            Ethn Dis
    2008; 18: 409-14.
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10480 Page 50 of
                                     109

 131.




 132.




                   Circulation 2009; e21-e181.

 133.

    International Journal of Obesity 2009; 33(2):239-248.

 134.

                                          Circulation 2009; 119: 243-250.

 135.



                J Am Coll Cardiol Img

 136.


                             Diabetes 2009;




                   ). J Am Coll Cardiol 2009

 138.

                                                            Am J Roentgenology
    2009; 192: 613-617.
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10481 Page 51 of
                                     109

 139.


                        JACC Cardiovascular Imaging 2009; 2: 319-26.

 140.
                     Expert Rev Cardiovasc Ther 2009; 7: 273-80.

 141.
                                                                    Chest
    2009;

 142.
                                                      Hypertens 2009; 27:
    1056-63.

 143.

                                       Epidemiology 2009: 20: 254-64.



                                  Am J Hypertens 2009; 22: 730-4.




                               Acad Radiol 2009

 146.


                             . J Am Coll Cardiol 2009; 54: 49-57.

 147.


                 Circ Cardiovas Quality and Outcomes 2009; 2: 78-87.

 148.

                                             Echocardiography 2009; 26:
    1006-11.
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10482 Page 52 of
                                     109

 149.

                                                            Am J Cardiol 2009; 104:
    812-7.

 150.

                                                              JACC Cardiovascular
    Imaging 2009; 2: 1093-9.

 151.



                                        Am J Cardiol 2009; 104: 1245-50.

 152.

                                          J Am Soc Echocardiography 2009; 22:
    1145-51.

 153.



                               J Am Coll Cardiol 2009; 54: 1258-67.


 154.
                                                            J Nucl Cardiol 2009; 16:
    851-4.

 155.

                   Prev Med 2009

 156.


               Am J Cardiol 2009

 157.
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10483 Page 53 of
                                     109




                                                       Circulation 2010;
    121(7): e46-e215

 158.




 159.




 160.


                                       Atherosclerosis 2010; 200: 136-141.

 161.




    Circulation 2010; 121(7): 948-54

 162.

                                                                           Am J
    Hypertens 2010; 23(2):161-7.

 163.

                                                      Metabolism 2010; 59:
    1551-5

 164.
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10484 Page 54 of
                                     109

                                                       J Am Coll Cardiol 2010; 55:
    2212-21.

 165.


                                                       Am J Cardiol 2010; 105: 761-
    6.

 166.



               J Am Coll Cardiol 2010; 55: 1240-9.

 167.

                                                             Am J Cardiovasc Drugs
    2010; 10: 109-14

 168.
                                          . Scripta Medica

 169.


                                  JACC Cardiovascular Imaging

 170.                                                                       Wong
    ND
                                                                       Archives of
    Medical Sciences 2010; 6: 183-187.

 171.                                     Wong ND
                                                                          Eur Resp
    J 2010; 36: 1002-6

 172.                                     Wong ND

                                                      JACC Cardiovasc Imaging
    2010

 173.
               Wong ND,
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10485 Page 55 of
                                     109


                 JACC Cardiovasc Imaging 2010

 174.
    Wong ND
                                            Arterioscl Thromb Vasc Biol 2010; 30:
    2289-96.

 175.
                                                                            Wong
    ND
                                                  Circulation 2010; 122: 1242-52.

 176.                         Wong ND


                                  Radiology

 177.
                Wong ND

                                                J Am Coll Cardiol


 178.    Wong ND

                                        Atherosclerosis

 179.                              Wong ND
                                                           ? J Immigrant and
    Minority Health

 180.                                                                   Wong ND


    Diabetes Res Clin Pract

                                 Wong ND.

                                                                 Metab Syndr Relat
    Disord
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10486 Page 56 of
                                     109



                                                                           Wong
    ND


    Circulation

                                                         Wong ND

                                     Int J Sports Med

                                      Wong ND,

                                               J Nucl Cardiol

                                                    Wong ND


    Atherosclerosis

                                                        Wong ND

                            Eur J Vasc Endovasc Surg

                                                                Wong ND



                                                                 J Am Coll Cardiol


                                        Wong ND
                                              J Hypertens

                           Wong ND
                             Korean Circ J

                                                            Wong ND,

                        J Geriatric Cardiol


             Wong ND.
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10487 Page 57 of
                                     109


                       Diabetes Care

                                                                      Wong ND,


    Atherosclerosis


                                                          Wong ND

                                       J Cardiovasc Comput Tomogr.


                                                                Wong ND


                           Am J Cardiol


                                                Wong ND


                       J Am Coll Cardiol


                                                          Wong ND,

                                                                Atherosclerosis




                      Wong ND


                                  Circulation
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10488 Page 58 of
                                     109


                   Wong ND


                 Circulation

                                                         Wong ND

                   Tex Heart Inst J

         Wong ND

                    Am J Hypertens

         Wong ND

              Diab Vas Disease Res

                           Wong ND


            Am J Cardiol

                                                                            Wong
    ND
                                                                         J Diab and
    its Complications

         Wong ND


                                                 J Am Coll Cardiovasc Img




                        Wong ND

                                       . Circ Cardiovasc Qual Outcomes


                               Wong ND
                                Respir Med
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10489 Page 59 of
                                     109

                                            Wong ND
                                                  Chest


                                          Wong ND
                                                                  JACC Cardiovas
    Imaging

                    Wong ND
                          Curr Diab Rep

                                                               Wong ND,

                                                    Catheter Cardiovasc Interv



                Wong ND,

                                                                               Clin
    Cardiol

                                  Wong ND
                                                                           Am J
    Cardiol

                                               Wong ND,

                                                              J Diab and its
    Complications

         Wong ND
                                                    Current Cardiovascular Risk
    Reports

                                           Wong ND,
                                                                   . J Hypertens.




                Wong ND
                                            Am Heart J.
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10490 Page 60 of
                                     109




                                Wong ND


                                                           Circulation




                         Wong ND

                                                                          Circulation


                                                 Wong ND

                                                             J Diabetes
    Complications.

                            Wong ND
                                                                         Metabolic
    Syndrome and Related Disorders


                                                                                 Wong
    ND.
                                                J Am Coll Cardiol

       Wong ND
                                     Global Heart

                                                 Wong ND

    Journal of Diabetes and Its Complications

                                        Wong ND

                            Cardiovascular Endocrinology
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10491 Page 61 of
                                     109


                      Wong ND
                                                  Global Heart

         Wong ND,

                          Am J Cardio


    Wong ND

                  Am J Epidemiol

                                 Wong ND


                  Am J Cardiol

         Wong ND

                                                         Diabetes and Vascular
    Disease Res

                                                       Wong ND

                                 Advances in Therapy

                                                             Wong ND




                   BMC Med Genet


         Wong ND                                                 J Geriatr Cardio


                                                                                 Wong
    ND

    Atherosclerosis
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10492 Page 62 of
                                     109

                            Wong ND
                                          Current Treatment Options in
    Cardiovascular Medicine

                                             Wong ND

                                                            Am J Cardiovas
    Drugs

         Wong ND

                                                   Am J Cardiol.



                  Wong ND


             Atherosclerosis




                  Wong ND


    Circulation




                                                                         Wong
    ND

                                           Circulation

                       Wong ND
                              Expert Rev Cardiovasc Ther
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10493 Page 63 of
                                     109

                                                                Wong ND

                                                                         Clin Cardiol


          Wong ND
              Nat Rev Cardiol

                                         Wong ND
                                                                         Clin Cardiol


                                         Wong ND

                                         Arterioscler Thromb Vasc Biol


                                                     Wong ND.

                                                                              . J Am
         Soc Echocardiogr.


                                    Wong ND


                                   Atherosclerosis

                                                                           Wong
    ND

                                                            Atherosclerosis


                      Wong ND
                             Curr Hypertens Rep

                                             Wong ND

                                         Respiratory Medicine


    Wong ND

              Southern Medical Journal
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10494 Page 64 of
                                     109


           Wong ND                                          J Am Soc Hypertens



        Wong ND Hypertension

                        Wong ND

                                    Glob Heart

           Wong ND,
                                                        Glob Heart




                                                  Wong ND

                                                       Arch Med Sci


                                        Wong ND



                                                                      Int J Cardiol
    2015

                 Wong ND
                                             Cardiovascular Endocrinology




                                                         Wong ND

                                                                 Expert Opin
    Drug Saf.

                     Wong ND
                Curr Cardiol Rep.
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10495 Page 65 of
                                     109


                    Wong ND
    Front Neurol


          Wong ND

                                                     J Clin Lipidol


                                                                       Wong ND.

                                                          J Am Coll Cardiol
    Cardiol Img

                                                                         Wong
    ND

                                 J Cardiovasc Comput Tomogr




                                                         Wong ND

                                                                  Expert Opin
    Drug Saf.

                                                                       Wong ND
                                                                        Clin
    Cardiol

                                       Wong ND

                                                                          Diabet
    Med

                                                     Wong ND

                              BMC Open Diabetes Research and Care



    Wong ND
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10496 Page 66 of
                                     109

                                                               Acad Radiol


                         Wong ND

                                                   Am J Cardiol

                    Wong ND
                                    Curr Treat Options Cardiovasc Med

                                 Wong ND

                     Clin Cardiol

                                                  Wong ND.

                                                                        Am J Cardiol


                                                  Wong ND

                         Am J Cardiol


               Wong ND

                                                                  Curr Med Res Opin


                                                         Wong ND


    JACC Cardiovas Imaging

         Wong ND



                             Diabetes Care

                                                                           Wong
    ND
                                             Diabetes and its Complications
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10497 Page 67 of
                                     109


                          Wong ND.
                                Lipids in Health and Disease

                                                                         Wong
    ND.

    Clinical Cardiology


                                         Wong ND.



               Am J Cardiol

                                                          Wong ND.

                                                        Arch Med Sci.


                                    Wong ND


          J Am Heart Assoc


                              Wong ND,


             Diabetes Care

          Wong ND,


                                                                            J
    Clin Lipidol

                      Wong ND.
                                                     Curr Cardiol Rep.



                                                       Wong ND
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10498 Page 68 of
                                     109


                                                J Hypertens

                                    Wong ND,


            J Am Heart Assoc.


                      Wong ND                                              Glob
    Heart

                           Wong ND
                      Glob Heart.

           Wong ND
                                                                  Cardiovasc Innov
    Appl

                                   Wong ND
    Cardiovascular Endocrinology

                            Wong ND
                                                              Curr Cardiovasc Risk


           Wong ND

                  Cardiovasc Diagn Ther.


                                    Wong ND
                            Cardiovasc Diagn Ther.



                 Wong ND
                                                                               J Am
    Heart Assoc

                                     Wong ND



    Atherosclerosis
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10499 Page 69 of
                                     109


           Wong ND

                                                      J Clin Lipidol



 Wong ND


           J Am Coll Cardiol Img




                                                                  Wong ND

                                   Arch Med Sci


             Wong ND
                                                      Atherosclerosis


                                        Wong ND


 Resp Med




                                                     Wong ND

                                                                   Nutrition
 Reviews


                        Wong ND

                                                  Eur J Prev Cardiol.
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10500 Page 70 of
                                     109

                         Wong ND

              J Am Heart Assoc.

                                                                 Wong ND


                                  JAMA Cardiology

                Wong ND
                                                                           Lipids
 Health Dis


                            Wong ND,

                                               Atherosclerosis

                                  Wong ND

                             Respir Med


                              Wong ND,


                        J Cardiovasc Comput Tomogr


     Wong ND




              Wong ND




          Wong ND
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10501 Page 71 of
                                     109




                                             Wong ND




           Wong ND




                                               Wong ND




               Wong ND




          Wong ND




          Wong ND




    Wong ND,
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10502 Page 72 of
                                     109



            Wong ND



                             Wong ND




                                Wong ND




    Wong ND




                                          Wong ND



                  Wong ND.




                      Wong ND




 Wong ND.




                  Wong ND
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10503 Page 73 of
                                     109




         Wong ND




    Wong ND




                                              Wong ND




                                  Wong ND




                                   Wong ND,




               Wong ND




                   Wong ND
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10504 Page 74 of
                                     109

                 Wong ND




    Wong ND,




                              Wong ND.




                   Wong ND.




 Books:
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10505 Page 75 of
                                     109




 Book Chapters:
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10506 Page 76 of
                                     109




 Other Publications, Editorials, & Letters


                                                                           Doctoral
    Dissertation, Yale University
                                                                   Yale J Biol Med




                                     Cardiology Board Review

                                Ann Intern Med

             Ann Intern Med

                                                                        Circulation



                              Cardiology Board Review

                    Lipid Digest


                                Current Concepts in Hypertension
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10507 Page 77 of
                                     109
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10508 Page 78 of
                                     109




 Presentations (principal or senior author/presenter) at Local, National,
 and International Scientific Symposia
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10509 Page 79 of
                                     109
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10510 Page 80 of
                                     109
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10511 Page 81 of
                                     109
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10512 Page 82 of
                                     109
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10513 Page 83 of
                                     109
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10514 Page 84 of
                                     109
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10515 Page 85 of
                                     109
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10516 Page 86 of
                                     109
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10517 Page 87 of
                                     109
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10518 Page 88 of
                                     109
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10519 Page 89 of
                                     109
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10520 Page 90 of
                                     109
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10521 Page 91 of
                                     109
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10522 Page 92 of
                                     109
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10523 Page 93 of
                                     109
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10524 Page 94 of
                                     109
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10525 Page 95 of
                                     109
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10526 Page 96 of
                                     109
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10527 Page 97 of
                                     109
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10528 Page 98 of
                                     109
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10529 Page 99 of
                                     109
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10530 Page 100 of
                                     109
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10531 Page 101 of
                                     109




             EXHIBIT B
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10532 Page 102 of
                                     109
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10533 Page 103 of
                                     109
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10534 Page 104 of
                                     109




             EXHIBIT C
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10535 Page 105 of
                                     109
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10536 Page 106 of
                                     109
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10537 Page 107 of
                                     109
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10538 Page 108 of
                                     109




             EXHIBIT D
Case 3:15-cv-02320-JM-AHG Document 241-1 Filed 09/21/20 PageID.10539 Page 109 of
                                     109




                                                         The New England Journal of Medicine
        Downloaded from nejm.org at UC SHARED JOURNAL COLLECTION on October 15, 2013. For personal use only. No other uses without permission.
                                           Copyright © 1999 Massachusetts Medical Society. All rights reserved.
